Citation Nr: 1446497	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  12-08 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disability.

3.  Entitlement to service connection for left hip disability as secondary to service-connected pes planus.

4.  Entitlement to service connection for right hip disability as secondary to service-connected pes planus.

5.  Entitlement to service connection for left ankle disability.

6.  Entitlement to an effective date earlier than February 27, 2009, for the grant of service connection for hypertension.



ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from December 1977 to August 1992.

This case comes before the Board of Veterans' Appeals (BVA or Board) from April 2009, August 2009, and April 2010 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Jackson, Mississippi.

In order to more adequately address the Veteran's contentions, the issues of entitlement to service connection for anxiety and depression have been combined and restyled as entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disability.

The issues of service connection for headaches, an acquired psychiatric disorder, left hip disability, right hip disability, and left ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for hypertension was received on February 27, 2009.

2.  No document prior to February 27, 2009, may be construed as an informal claim of entitlement to service connection for hypertension.



CONCLUSION OF LAW

The criteria for an effective date earlier than February 27, 2009, for the award of service connection for hypertension have not been met.  38 U.S.C.A. §§ 5110, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As the August 2009 rating decision granted service connection for hypertension, that claim is now substantiated.  As such, the filing of a notice of disagreement as to the effective date does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the effective date assigned triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, and regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefits allowed by the evidence and the law.  The Board observes that a February 2010 VCAA letter set forth the relevant law and regulations for consideration in assigning effective dates in this case.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA medical records.  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Analysis

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date upon receipt of new and material evidence after a final disallowance will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2).  If a claim is filed within one year after separation from service, service connection will be effective as of the day after separation.  38 C.F.R. § 3.400(b)(2).

In an August 2009 rating decision, the RO granted service connection for hypertension, with an evaluation of 10 percent, effective February 27, 2009.

The Veteran's service connection claim for hypertension was received by VA on February 27, 2009.  The Board must consider whether any evidence of record prior to February 27, 2009, could serve as an informal claim in order to entitle the Veteran to an earlier effective date for hypertension.  In this regard, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155.

In reviewing the evidence to determine whether any communication submitted by the Veteran indicated an attempt to apply for service connection for hypertension, no document submitted prior to February 27, 2009, indicates an intent to pursue a claim of entitlement to service connection for hypertension.  The Board observes that hypertension was not listed on the Veteran's September 1992 VA Form 21-526, Veteran's Application for Compensation or Pension.

The Veteran asserts in his statements that he is entitled to an earlier effective date in this case due to the fact that he had hypertension or such symptoms recorded in VA records as early as October 1992.

Under 38 C.F.R. § 3.157, a VA report of examination or hospitalization, and evidence from a private physician or layman, will be accepted as an informal claim for benefits.  The provisions of 38 C.F.R. § 3.157 only apply, however, once a formal claim for compensation or pension has been allowed or compensation disallowed because the disability is not compensable.  Here, the Veteran's February 2009 claim for hypertension was not pre-dated by an adjudication of the type cited in 38 C.F.R. § 3.157(b), and, as such, even though VA records medical records such as the October 1992 VA examination discussed the fact that the Veteran had elevated blood pressure readings, that regulation does not afford a basis for finding that a claim, be it formal or informal, of entitlement to service connection for hypertension, was of record earlier than February 27, 2009.  38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet. App. 33 (1993).

The Board emphasizes that an informal claim must identify the benefit sought; the mere reference in medical treatment records to that disability is not a claim.  See 38 C.F.R. § 3.155; MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006) (medical treatment for a disability, without an intent expressed by a claimant to seek benefits based on that disability does not constitute an informal compensation claim).  In sum, the evidence of record provides no basis for an award of service connection for hypertension prior to February 27, 2009.


ORDER

An effective date earlier than February 27, 2009, for the grant of service connection for hypertension is denied.


REMAND

As for the issue of entitlement to service connection for headaches, the Board notes that at the October 1992 VA examination conducted shortly following service the Veteran indicated that he had occasional headaches.  As for the issue of entitlement to service connection for an acquired psychiatric disorder, in his October 2012 substantive appeal the Veteran essentially indicated that he had developed depression and a nervous condition as a result of suffering chronic pain from his service-connected disabilities.  Based on the foregoing, the Board finds that affording the Veteran an examination for the purpose of addressing the medical; matters raised by these issues is appropriate in this case.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As for the issues of entitlement to service connection for left hip and right disability as secondary to service-connected pes planus, in June 2013 a VA examiner stated that the Veteran's disability of the hips was not caused by his service-connected pes planus.  The examiner, however, did not comment as to whether the Veteran's left or right hip disabilities were aggravated (worsened) by his service-connected pes planus.  Based on the foregoing, the Board finds that the Veteran should be afforded a VA examination that addresses the medical matters raised by these issues.  Also, as the June 2013 VA examiner stated (although not specifically discussing the Veteran's left ankle) that pes planus could cause or aggravate the ankles, VA should also obtain an opinion concerning the Veteran's left ankle claim.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request all VA medical records pertaining to treatment of the Veteran dated since June 12, 2013, and associate them with the record.

2.  The Veteran should be scheduled for appropriate VA examinations regarding his claimed disabilities.  The examiner(s) should be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran, interview, and review of the claims file, the examiner(s) should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran has a headaches disorder that (a) had its onset in service or within one year of service discharge, or (b) is etiologically related to his active service.

The examiner(s) is also asked to state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran has a right hip disability, left hip disability, or left ankle disability that (a) is proximately due to or the result of service-connected pes planus or (b) is aggravated (made worse) by service-connected pes planus (c) is etiologically related to his active service.

The examiner(s) is also asked to state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran has a psychiatric disability that (a) is proximately due to or the result of service-connected disability or (b) is aggravated (made worse) by service-connected disability or (c) is etiologically related to his active service.

A rationale for the requested opinions must be provided.

3.  The AOJ should then, based on all the evidence of record, adjudicate the issues on appeal.  If any of the benefits sought are not granted, a supplemental statement of the case should be issued, the Veteran and his representative should be afforded the appropriate period to respond, and the case should thereafter be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


